      Case 4:20-cv-01700 Document 1 Filed on 05/14/20 in TXSD Page 1 of 26




                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

ADRIAN RODRIGUEZ ZAORAL,                      §
                                              §
               Plaintiff/Petitioner,          §
                                              §
       v.                                     §
                                              §    CIVIL ACTION NO.
JEYMORE GODOY MEZA,                           §
                                              §
               Defendant/Respondent.          §
                                              §
                                              §


      VERIFIED COMPLAINT AND PETITION FOR THE RETURN OF THE CHILD
          UNDER THE HAGUE CONVENTION ON THE CIVIL ASPECTS OF
    INTERNATIONAL CHILD ABDUCTION AND APPLICATION FOR TEMPORARY
                          RESTRAINING ORDER

       This Verified Complaint and Petition is brought pursuant to the Convention on the Civil

Aspects of International Child Abduction (the “Hague Convention” or “Convention”)1 of October

25, 1980 and its implementing United States legislation, the International Child Abduction

Remedies Act (“ICARA”)2. Petitioner Adrian Rodriguez Zaoral seeks the return of his minor

daughter to Venezuela, from where she was wrongfully removed under false pretenses by

Respondent Jeymore Godoy Meza.

                                        THE PARTIES

              Petitioner Adrian Rodriguez Zaoral (“Mr. Rodriguez” or “Petitioner”) is a citizen

of Venezuela and currently resides at                                      , Valencia, Carabobo

State, Venezuela.


1
  Oct. 25, 1980, T.I.A.S. No. 11,670 at l, 22514 U.N.T.S. at 98, reprinted in 51 Fed. Reg. 10494
(1986).
2
  22 U.S.C. §§ 9001–9011 (2012).



                                               1
      Case 4:20-cv-01700 Document 1 Filed on 05/14/20 in TXSD Page 2 of 26




               Respondent Jeymore Godoy Meza (“Ms. Godoy” or “Respondent”) is a citizen of

Venezuela. Service will be effected on Respondent as required by law at                             ,

Houston, Texas 77043, where upon information and belief, Respondent resides with her sister,

Morella Revollar.

                                         JURISDICTION

               This Court has jurisdiction over this case under 22 U.S.C. § 9003(a) (jurisdiction

under ICARA) and 28 U.S.C. § 1331 (federal question jurisdiction) because this case involves the

wrongful retention and removal of a child under the age of 16 from her habitual residence in

Venezuela to the United States. United States District Courts “have concurrent original jurisdiction

of actions arising under the Convention.” Cartes v. Phillips, 240 F. Supp. 3d 669, 678 (S.D. Tex.

2017) (citing 22 U.S.C. § 9003(a)). Specifically, ICARA provides that “[a]ny person seeking . . .

the return of a child. . . may do so by commencing a civil action by filing a petition for the relief

sought in any court which has jurisdiction of such action and which is authorized to exercise its

jurisdiction in the place where the child is located at the time the petition is filed.” 22 U.S.C. §

9003(b).

                                             VENUE

               Venue is proper under 22 U.S.C. § 9003 and 28 U.S.C. § 1391(b) because, upon

information and belief, Respondent and the Child are residing with Respondent’s sister, Morella

Revollar, at                    , Houston, Texas 77043, in the Houston Division of the Southern

District of Texas. A certified copy and translation of Respondent’s request for judicial

authorization and the order granting judicial authorization to travel are attached as Exhibit B and

Exhibit C, respectively.3


3
  Pursuant to ICARA, the Hague Convention’s implementing United States legislation, exhibits
referenced in this Verified Complaint do not require authentication for admissibility purposes. This



                                                 2
      Case 4:20-cv-01700 Document 1 Filed on 05/14/20 in TXSD Page 3 of 26




I.     INTRODUCTION

               The Hague Convention established a framework to “secure the prompt return of

children wrongfully removed to or retained in any Contracting State” outside the country of the

child’s habitual residence and “ensure that rights of custody and of access under the law of one

Contracting State are effectively respected in other Contracting States.” Convention, Art. I (a)-(b)

(emphasis added). On January 1, 1997, the Convention entered into force between the United

States and Venezuela, making both contracting parties. See Exhibit A.

               The Convention was implemented by the United States Congress through the

International Child Abduction Remedies Act (“ICARA”). 22 U.S.C. §§ 9001–9011. ICARA

establishes the procedures for implementing the Convention in the United States in order to give

effect to the Hague Convention within the United States. See Abbott v. Abbott, 560 U.S. 1 (2010).

               The Hague Convention and ICARA are intended to restore the pre-abduction status

quo, i.e., return the child to the country of her habitual residence, and deter parents from crossing

borders in search of a more sympathetic court in another country. A United States District Court

considering an ICARA petition has jurisdiction to decide only the merits of the wrongful removal

or retention of a child. 22 U.S.C. § 9003; see Exhibit A, Art. 16. Once the child is returned to the

country of habitual residence, the court there has jurisdiction to resolve custody and access matters,




is because ICARA provides a generous authentication rule to help expedite proceedings and
waives Petitioner’s burden to authenticate documents that are included with the Verified Petition.
See 22 U.S.C. § 9005 (“With respect to any application to the United States Central Authority, or
any petition to a court under section 9003 of this title, which seeks relief under the Convention, or
any other documents or information included with such application or petition or provided after
such submission which relates to the application or petition, as the case may be, no authentication
of such application, petition, document, or information shall be required in order for the
application, petition, document, or information to be admissible in court.”) (emphasis added). All
exhibits provided by Petitioner have certified English translations where applicable. In addition,
Petitioner has provided Venezuelan court certified copies of Exhibits B–D, F, and I–N.



                                                  3
      Case 4:20-cv-01700 Document 1 Filed on 05/14/20 in TXSD Page 4 of 26




as needed. See Abbott, 560 U.S. at 9 (“A return remedy does not alter the pre-abduction allocation

of custody rights but leaves custodial decisions to the courts of the country of habitual residence.”).

               E.R.G. (the “Child”) is fifteen years old and a citizen of Venezuela. She was

wrongfully removed and retained in Houston, Texas, and away from her habitual residence in

Venezuela. The Child was born and raised in Valencia, Venezuela, attended school there, and was

very close with her family and friends in Venezuela. Until she was about 11 years old, the Child

lived with both her parents; when her parents separated in 2016, she was under joint custody of

both parents. In June 2017, Mr. Rodriguez formally filed for a divorce, which was finalized in

January 2018. Only four months later, on or around May 2018, Ms. Godoy sought permission to

go to Houston, Texas, with the Child on what was supposed to be a five-week vacation. A

Venezuelan court authorized her to take the Child to Houston exclusively for the purpose of

vacationing and under the strict condition that the Child return on August 14, 2018. On August

14, 2018, however, the Child did not return to Venezuela and was instead abducted by Ms. Godoy.

               On the date the Child was to return from Houston, her father, Mr. Rodriguez, was

at the airport to pick up his daughter. But after waiting for hours, he discovered that his daughter

never boarded the plane in Houston, and that Respondent had wrongfully abducted his daughter

with no intention of returning the Child to Venezuela. Respondent continues to live with the Child

in Houston in violation of Petitioner’s custodial rights and Venezuelan court orders. This, despite

the fact that before Respondent’s departure, the Venezuelan court warned her that failure to return

to Venezuela could constitute child abduction and was punishable by law.

               Immediately after the abduction, Mr. Rodriguez took swift action to ensure the

return of his daughter through Venezuelan courts, which Ms. Godoy blatantly disregarded, and

through the Hague Convention application process seeking the return of his only daughter. As a




                                                  4
      Case 4:20-cv-01700 Document 1 Filed on 05/14/20 in TXSD Page 5 of 26




result of her wrongful conduct, there is currently a Venezuelan arrest warrant for Ms. Godoy,

which also led the Venezuelan Public Prosecutor’s Office to request an INTERPOL Order of

Capture seeking Respondent’s return to Venezuela.

               Ms. Godoy has disregarded Mr. Rodriguez’s custodial rights and wrongfully

removed and retained the Child outside of Venezuela, the Child’s habitual residence. Mr.

Rodriguez seeks a final judgment establishing that the Child must be returned to Venezuela.

Congress has declared that “[t]he international abduction or wrongful retention of children is

harmful to their well-being. Persons should not be permitted to obtain custody of children by virtue

of their wrongful removal or retention.” 22 U.S.C. §§ 9001(a)(1)–(2). Given the clear, express

legislative and Convention language, Petitioner implores the Court to uphold the obligations of the

United States under the Convention by promptly securing the return of the Child to Venezuela.4

See 22 U.S.C. § 9001(a)(3) (“International abductions and retentions of children are increasing,

and only concerted cooperation pursuant to an international agreement can effectively combat this

problem.”); see also Monasky v. Taglieri, 140 S. Ct. 719, 719 (2020) (emphasis added) (“The

Hague Convention . . . provides that a child wrongfully removed from her country of ‘habitual

residence’ ordinarily must be returned to that country.”).




4
  Currently, the Venezuelan government has suspended all international travel until May 12, 2020
due to COVID-19 concerns. There is a possibility that this date is extended. United States Virtual
Embassy       Venezuela,     COVID-19      Information,     https://ve.usembassy.gov/u-s-citizen-
services/security-and-travel-information/covid-19-information/ (“On March 17, the Maduro
regime suspended all international travel. Land borders with Brazil and Colombia are closed.
These restrictions were extended on April 12, 2020 for an additional 30 days.”).



                                                 5
      Case 4:20-cv-01700 Document 1 Filed on 05/14/20 in TXSD Page 6 of 26




II.    STATEMENT OF FACTS

       A.      The Child Was a Habitual Resident of Venezuela Until Her Wrongful
               Removal.

               The Child was born in Valencia, Carabobo State, Venezuela, to Mr. Rodriguez and

Ms. Godoy. See Exhibit D. The Child spent her entire life in Valencia until her wrongful removal

to the United States.

               The Child was very close with her father, family, and friends in Venezuela

throughout her childhood. She frequently spent time with her family and friends, and would often

go to cultural sites and beaches with her father. She spent time with her family almost every day,

including her older brother Adrian, her cousins, grandparents, and her beloved dog, Tayron.

               The Child attended school at a highly regarded private school in Valencia called

“Simon Bolivar Experimental Institute (APUCITO)” until the date of wrongful removal. See

Exhibit E. She had many close friends at the Simon Bolivar Institute, many of whom she has

known since the first grade. She loved her teachers at school. The Child struggled with a learning

disability at a young age, and it was Mr. Rodriguez who was diligent about taking her to the doctor

and helping her to overcome the disability. Mr. Rodriguez would pick up his daughter from school

every day, and tutor and assist her with her homework. Mr. Rodriguez and the Child also worked

together to help her overcome stage fright in order to achieve her dream of flourishing in school

performances. In addition to attending school, the Child often participated in extracurricular

activities such as volleyball and cooking classes.

               Sometime in January 2016, Mr. Rodriguez and Ms. Godoy separated. Until this

separation, the Child lived with her parents and her older brother, Adrian, at their familial residence

at Urb. El Trigal Sur, Calle Los Mijaos, Casa 88-81 Valencia, Carabobo State, Venezuela. After




                                                  6
      Case 4:20-cv-01700 Document 1 Filed on 05/14/20 in TXSD Page 7 of 26




the separation, Mr. Rodriguez moved out, and the Child continued to reside in this house with her

mother and brother.

               During the period of separation, Mr. Rodriguez maintained his close relationship

with the Child and continued to exercise his parental rights. Pursuant to an agreement between Mr.

Rodriguez and Ms. Godoy, the Child stayed with Mr. Rodriguez every Tuesday night and every

other weekend following the separation. The Child continued to receive tutoring from her father

after school every day and Mr. Rodriguez spent time with her every other weekend.

       B.      Petitioner Persisted to Maintain his Relationship with the Child Despite
               Respondent’s Retaliatory Measures After Petitioner Filed for Divorce in
               Venezuela.

               In June 2017, Mr. Rodriguez formally filed for divorce. Ms. Godoy did not react

well to this and, despite their custodial agreement, retaliated by making it increasingly difficult for

Mr. Rodriguez to spend time with his only daughter. On several occasions, she would not let the

Child stay with Mr. Rodriguez, and at other times, she began to restrict the amount of time he was

able to spend with his only daughter.

               Ms. Godoy’s conduct was in stark contravention to the custody arrangement to

which she had agreed and which had worked just fine for over a year and-a-half since the Parties’

separation. Ms. Godoy also denied the Child the benefit of receiving tutoring from her father,

which Mr. Rodriguez had been providing every day prior to the divorce application. Indeed,

Respondent restricted the father’s access to his only daughter to such an extent that Mr. Rodriguez

decided to buy his daughter a cellphone in order to communicate with her, because Ms. Godoy

would not let him speak to the Child when he called the home phone. Despite these improper

hindrances caused by Ms. Godoy, Mr. Rodriguez was diligent and committed to maintaining his

close relationship with the Child; he spoke to her frequently on her cell phone, and tried to continue

tutoring her as much as possible.



                                                  7
      Case 4:20-cv-01700 Document 1 Filed on 05/14/20 in TXSD Page 8 of 26




               On January 24, 2018, the Fourth Court of First Instance of Mediation, Execution

and Substance (“the Fourth Court”) in Valencia, Venezuela, issued the divorce decree formally

dissolving the marriage of Mr. Rodriguez and Ms. Godoy. See Exhibit F. On that date, the Fourth

Court granted Ms. Godoy primary custody of the Child and ordered Mr. Rodriguez to make child

support payments. At the same time, the Fourth Court recognized Mr. Rodriguez’s parental right

over the Child by noting that the court’s order was “in accordance with the provisions in the first

part of Article 359 of the Organic Law for the Protection of Children and Adolescents.” See Exhibit

F at 6. By incorporating Article 359 in its order, the Fourth Court recognized that both parents

“who exercise parental custody have a shared, equal and inalienable duty to exercise the Parenting

Responsibility of their sons and daughters,” and therefore decided that “all the contents of the

Parenting Responsibility will continue to be exercised jointly by the father and the mother.” See

Exhibit G at 3 (emphasis added); Exhibit F at 5–6. The Fourth Court further recognized Mr.

Rodriguez’s parental rights when it required that Ms. Godoy “notify previously and in advance to

[Mr. Rodriguez] in case she decides to change her residence, for the purposes that [Mr. Rodriguez]

may fully exercise [his] rights and duties in relation to his daughter.” Exhibit F at 6.

               Despite the Fourth Court’s order, Respondent continued to deny Mr. Rodriguez the

little time he was entitled to spend with his daughter, violating his right of access and ability to

parent. See Exhibit F. Nevertheless, Mr. Rodriguez complied fully with his obligations, and until

this day continues to make all required payments, including child support and tuition. Mr.

Rodriguez also provided additional funds so that the Child could take cooking and music classes.

Mr. Rodriguez was willing to take all steps necessary to ensure that his daughter had stability, a

good education, and a father figure.




                                                  8
      Case 4:20-cv-01700 Document 1 Filed on 05/14/20 in TXSD Page 9 of 26




        C.      Respondent Requested and Was Given Judicial Authorization to Travel with
                the Child to Houston on a Five-Week Vacation.

                In May 2018—about three months after the parties’ divorce and joint custodial

order—Ms. Godoy sought permission from Mr. Rodriguez to vacation to the United States with

the Child to visit Ms. Godoy’s sister who resides in Houston, Texas. Mr. Rodriguez did not want

his daughter to travel abroad absent assurances that the Child would be guaranteed medical

insurance and funds to protect her in case of a medical emergency. Ms. Godoy filed legal action

to obtain permission through Venezuelan courts, seeking a Judicial Authorization to Travel

Outside the National Territory (“Travel Authorization”). See Exhibit C. The Venezuelan court

notified Ms. Godoy that if judicial authorization was granted in accordance with Venezuelan law,

she would only be allowed to travel with the Child outside of Venezuela during pre-established

dates and exclusively for the purpose of vacationing. See Exhibit C at 3. (“In this situation, it must

be taken into account that the trip proposed by the custodial parent . . . constitute[s] a leisure trip .

. . [i]n these agreements, a specific date, travel conditions and return date should be provided with

regards to the departure from the Republic.”).

                On July 4, 2018, the Third Court of First Instance for Mediation, Trial and

Enforcement of the Judicial Circuit for the Protection of Children and Adolescents from the

Judicial District of the State of Carabobo (the “Third Civil Court”) approved the Travel

Authorization. See Exhibit C. In the Travel Authorization, the Parties agreed to and stipulated that

the Child was allowed to travel to the United States from July 6, 2018 to August 14, 2018

exclusively for the purpose of vacationing. See Exhibit C at 3–4. A round trip plane ticket was

purchased for the Child by her maternal aunt in Houston, Texas to travel to Houston and return to

Valencia, Venezuela on August 14, 2018, to begin spending her vacation time with her father.




                                                   9
     Case 4:20-cv-01700 Document 1 Filed on 05/14/20 in TXSD Page 10 of 26




               In the Travel Authorization, the Third Civil Court warned Ms. Godoy “that not

complying with what has been ordered [] may be understood as child abduction, in accordance

with the provisions of Article 3 of the [Hague Convention], which could originate a complaint

before the Public Prosecutor’s Office for the criminal offense of contempt of court, . . ., as well as

the procedure related to international return.” See Exhibit C at 4 (emphasis added). The Third

Civil Court thus made Ms. Godoy fully aware that failure to comply was a form of child abduction

actionable by the Hague Convention. To ensure that Ms. Godoy returned to Venezuela with the

Child, the Third Civil Court ordered her to be present in court, “in the company of [the Child],

between the hours of 08:30 AM and 03:30 PM during the week of 08/20/2018 to 08/24/2018,”

which was about a week after the Child was to return to Venezuela. See Exhibit C at 4.

               On July 6, 2018, Respondent and the Child flew to Houston. Mr. Rodriguez

remained in contact with his only daughter by phone. He and the Child spoke almost every day

through WhatsApp. In the meantime, Mr. Rodriguez paid the Child’s school fees for the 2018–

2019 school year and was eager for her to return home and spend vacation time with him and his

family. Unbeknownst to Mr. Rodriguez, the Child would not return as scheduled.

       D.      The Child Was Abducted by Ms. Godoy When She Disobeyed the Venezuelan
               Court Order and Did Not Return with the Child to Venezuela.

               On August 14, 2018, Mr. Rodriguez went to pick up his daughter from the Arturo

Michelena International Airport in Valencia, Venezuela, where she was scheduled to arrive on

Aruba Airlines Flight AG 111, as agreed to in the Travel Authorization. See Exhibit C at 4. Indeed,

at the time the Third Civil Court entered its Travel Authorization on July 4, 2018, both the Third

Civil Court and Mr. Rodriguez knew of the roundtrip ticket purchased for the Child by her maternal

aunt and according to which, the Child was supposed to return by Aruba Airlines Flight AG 111

to Valencia. The flight from Houston was scheduled to arrive between 2:00 PM to 2:30 PM. The




                                                 10
     Case 4:20-cv-01700 Document 1 Filed on 05/14/20 in TXSD Page 11 of 26




flight eventually arrived at 5:40 PM, but the Child was not on it. Mr. Rodriguez inquired with the

proper authority only to find out that the Child never boarded the plane in Houston. Upon this

realization, Mr. Rodriguez entered a state of severe emotional distress. From 5:30 PM until 7:40

PM, Mr. Rodriguez made several attempts to communicate with the Child by phone. At 7:46 PM,

the Child responded in a message that she was fine, but would not provide any details about her

location or circumstances. At that moment, Mr. Rodriguez realized that the Child was not returning

to Venezuela, and that Ms. Godoy had abducted his only daughter and taken her to the United

States under the false pretense of vacationing.

       E.      Immediately After Mr. Rodriguez Realized That Respondent Abducted His
               Daughter, He Began Seeking Her Return.

               In response to Respondent’s abduction of his daughter, Mr. Rodriguez immediately

began trying to communicate with Respondent in order to convince her to return the Child to

Venezuela in compliance with the Third Civil Court’s order. To this end, Mr. Rodriguez informed

Ms. Godoy that if she did not return to Venezuela with the Child within 15 days, he would pursue

legal means. Ms. Godoy hung up the phone on Mr. Rodriguez. Ms. Godoy and Mr. Rodriguez

have not spoken since, despite several attempts by Mr. Rodriguez to get in touch with her.

Therefore, Mr. Rodriguez decided to petition Venezuelan courts and authorities for help and, in

parallel, sought relief through the Hague Convention process.

               1.      Mr. Rodriguez petitioned for help from Venezuelan courts and
                       authorities.

               On August 16, 2018, two days after the Child’s abduction, Mr. Rodriguez reported

the incident to the Public Ministry in Valencia, Venezuela—an independent institution in charge

of public prosecutions. See Exhibit H. Mr. Rodriguez’s complaint was eventually handled by the

Third Civil Court, in conjunction with the Venezuelan Public Prosecutor’s Office in charge of

protection of children and adolescents.



                                                  11
     Case 4:20-cv-01700 Document 1 Filed on 05/14/20 in TXSD Page 12 of 26




                 The Third Civil Court instructed Mr. Rodriguez to exhaust his administrative

remedies prior to the judicial procedure. Mr. Rodriguez followed the Third Civil Court’s order; in

the meantime, in November, 2018, Mr. Rodriguez contemporaneously filed his Hague Convention

application with the Venezuelan Central Authority for the Convention, as discussed in greater

detail below.

                 On June 20, 2019, Mr. Rodriguez requested the Third Civil Court to hold Ms.

Godoy in contempt of court for her violation of the Travel Authorization and request that the Public

Prosecutor pursue a case against Ms. Godoy for committing a crime against the public order. See

Exhibit I at 4–5.

                 On September 19, 2019, the Third Civil Court granted Mr. Rodriguez’s request and

notified the Public Prosecutor’s Office of Ms. Godoy’s non-compliance with the Travel

Authorization, requesting that the Public Prosecutor’s Office “initiate proceedings to open an

investigation regarding the non-compliance by the citizen previously identified.” Exhibit J at 2. In

the same order, the Third Civil Court also held Ms. Godoy in criminal contempt for her violation

of the Travel Authorization by not returning to the Venezuela on the prescribed date (i.e. August

14, 2018). Id.

                 The Public Prosecutor’s Office conducted an investigation and on October 23,

2019, recommended with “URGENCY” that the Criminal Judicial Circuit from the State of

Carabobo Third State and Municipal Court of First Instance (the “Third Criminal Court”) indict

Ms. Godoy for crimes against the public order. See Exhibit K. In response to the Prosecutor’s

Office urgent request, the Third Criminal Court also scheduled an indictment hearing for Ms.

Godoy for November 4, 2019, for committing a crime against the public order. See Exhibit L at 1.

Ms. Godoy did not appear before the Third Criminal Court.




                                                12
       Case 4:20-cv-01700 Document 1 Filed on 05/14/20 in TXSD Page 13 of 26




                  Given Ms. Godoy’s continuous failure to comply with Venezuelan court orders, the

Public Prosecutor’s office requested that the Third Criminal Court issue an arrest warrant for Ms.

Godoy for crimes against the public order. See Exhibit M. On November 12, 2019, the Third

Criminal Court issued an arrest warrant for Ms. Godoy for crimes against the public order. See

Exhibit N at 1.

                  On February 11, 2020, in response to Ms. Godoy’s evasion of the Venezuelan arrest

warrant, the Public Prosecutor’s Office requested an INTERPOL Order of Capture for the capture

of Ms. Godoy. See Exhibit O. The order requests that Ms. Godoy be placed into INTERPOL’s

“Search and Arrest” notification system, classifying her as “RED code for the purpose of

Extradition of the citizen,” which is a notice requesting “law enforcement worldwide to locate and

provisionally arrest a person pending extradition, surrender, or similar legal action.”5

                  Despite all the Venezuelan court proceedings, orders, and an arrest warrant, Ms.

Godoy is still at large.

                  2.       Simultaneous to the Venezuelan proceedings, Mr. Rodriguez filed an
                           application under the Hague Convention.

                  Given Ms. Godoy’s flagrant disregard of Venezuelan law and orders from the

Venezuelan courts, Mr. Rodriguez approached the Venezuelan Ministry of Foreign Affairs—the

Venezuelan Central Authority for the Hague Convention—to use an international avenue for the

return of his daughter. The Venezuelan Central Authority advised him to complete an application

for the return of the Child under the Convention. On November 11, 2018, Mr. Rodriguez filed this

application for the return of his daughter. After accepting his application, the Venezuelan Central

Authority then forwarded the application on December 26, 2018, along with all corresponding




5
    INTERPOL, Red Notices, interpol.inten/How-we-work/Notices/Red-Notices.



                                                  13
       Case 4:20-cv-01700 Document 1 Filed on 05/14/20 in TXSD Page 14 of 26




documents, to the United States Department of State – the United States Central Authority for the

Hague Convention. See Exhibit P.

               On January 23, 2019, the United States Department of State sent Ms. Godoy a letter

informing her of the Convention application filed for the return of the Child. See Exhibit Q. Given

that Ms. Godoy remains at large, with no regard for the law or Mr. Rodriguez’s parental rights,

Mr. Rodriguez seeks relief from this United States District Court.

               Meanwhile, since her abduction, the Child is missing out on critical time at school,

her family, and lifelong friends in Venezuela.

III.    LEGAL STANDARD

               In accordance with the Hague Convention and ICARA, the Convention’s

implementing legislation, the Supreme Court has instructed district courts (1) to remedy a child’s

wrongful removal by ordering the return of the child to her habitual residence, and (2) to act

expeditiously to provide this remedy. See Convention, Art. I (a)-(b) (describing the purpose of the

Convention as to “ensure that rights of custody and of access under the law of one Contracting

State are effectively respected in the other Contracting States,” and “secure the prompt return” of

wrongfully removed children); Abbott, 560 U.S. at 4 (instructing courts in Hague Convention cases

to rule in “accord[ance] with the Convention’s objects and purposes”).

               The Supreme Court has mandated that wrongful removal cases brought by non-

custodial parents be treated as vigorously as other cases to avoid legitimizing child abduction and

ensure deterrence of child abduction:

               To interpret the Convention to permit an abducting parent to avoid
               a return remedy, even when the other parent holds a [noncustodial
               right], runs counter to the Convention’s purpose of deterring child
               abductions to a country that provides a friendlier forum. Denying
               such a remedy would legitimize the very action, removal of the child,
               that the Convention was designed to prevent, while requiring return
               of the child in cases like this one helps deter abductions and respects



                                                 14
     Case 4:20-cv-01700 Document 1 Filed on 05/14/20 in TXSD Page 15 of 26




               the Convention’s purpose to prevent harms to the child resulting
               from abductions.

Abbott, 560 U.S. at 4 (internal citation omitted).

       A.      Per the Convention and ICARA, Petitioner Is Entitled to a Return Remedy
               Because His Minor Daughter Was Wrongfully Removed.

                ICARA and the Supreme Court explain that Petitioner’s only burden for the prompt

return of his Child is to prove that the Child was wrongfully removed. See 22 U.S.C. § 9001(a)(3)

(“Children who are wrongfully removed or retained within the meaning of the Convention are to

be promptly returned unless one of the narrow exceptions set forth in the Convention applies.”)

(emphasis added); see also Abbott, 560 U.S. at 5 (“The Convention provides that ‘a child abducted

in violation of rights of custody must be returned to the child’s country of habitual residence, unless

certain exceptions apply.’”) (emphasis added).

               Consistent with Article 3 of the Convention, the United States Court of Appeals for

the Fifth Circuit has held that the removal or the retention of a child is wrongful where (1) “the

respondent removed or retained the child somewhere other than the child’s habitual residence”;

(2) “the removal or retention violated the Petitioner’s ‘rights of custody’ under the habitual

residence nation’s laws”; and (3) “at the time of removal or retention, those rights were actually

[being] exercised, either jointly or alone, or would have been so exercised but for the removal or

retention.” Cartes, 240 F. Supp. 3d at 678–79 (citing Larbie v. Larbie, 690 F.3d 295, 307 (5th Cir.

2012)); see also Convention, Art. 3. Here, each of these three criteria is satisfied, and therefore,

Petitioner has established his prima facie case to seek the return of his only daughter.

               1.      The Child was a habitual resident of Venezuela at the time of the
                       wrongful removal.

               Petitioner incorporates here Paragraphs 12–16 and 22–25 set forth above.

Respondent removed and retained the Child from her habitual residence in Venezuela. See ¶¶ 12–




                                                  15
     Case 4:20-cv-01700 Document 1 Filed on 05/14/20 in TXSD Page 16 of 26




16. The Child was a habitual resident with Petitioner in Venezuela immediately before her removal

and retention by Respondent because she was “at home” in Venezuela. Monasky, 140 S. Ct. at 719

(“The Convention does not define ‘habitual residence,’ but, as the Convention’s text and

explanatory report indicate, a child habitually resides where she is at home.”). The Fifth Circuit

has “adopted an approach that begins with the parents’ shared intent or settled purpose regarding

their child’s residence.” Larbie v. Larbie, 690 F.3d 295, 310 (5th Cir. 2012) (citing Nicolson v.

Pappalardo, 605 F.3d 100, 104 (1st Cir. 2010)). This test examines “whether both parents intended

for the child to abandon the habitual residence left behind.” Larbie, 690 F.3d at 310–11 (5th Cir.

2012) (citing Mozes v. Mozes, 239 F.3d 1067, 1075 (9th Cir. 2001)) (emphasis added).

               As set forth above, the Child was born in Valencia, Venezuela, and lived there until

her wrongful removal by Respondent. The Child attended school in Venezuela and was very close

with her family and friends. Although Respondent obtained permission from a Venezuelan court

to bring the Child to Houston, Texas, the Travel Authorization explicitly provided that the Child

could travel solely for the purpose of vacationing and ordered the Child’s return on August 14,

2018. The Venezuelan court even required Respondent to be present in court with the Child the

week after their scheduled return. See ¶ 23. The Venezuelan court order makes it blatantly clear

that the Parties did not intend for the Child’s place of residence to change. See Larbie, 690 F.3d at

311 (“Notably, when the child’s initial move from an established habitual residence was clearly

intended to be for a specific, limited duration[,] ... most courts will find no change in habitual

residence.”). Indeed, Mr. Rodriguez, the non-custodial parent who retains parental rights under

Venezuelan law, never acquiesced or consented to the Child’s permanent removal from Venezuela.

Thus, the Child was wrongfully removed and retained from her habitual residence of Venezuela.




                                                 16
     Case 4:20-cv-01700 Document 1 Filed on 05/14/20 in TXSD Page 17 of 26




               2.      Petitioner’s rights of custody were violated when Respondent retained
                       the Child to live in Houston, Texas, without Petitioner’s acquiescence
                       and in violation of Venezuelan court order.

               Petitioner incorporates here Paragraphs 16–37 set forth above. The Child’s

wrongful removal violated Petitioner’s right of custody under the applicable and governing

Venezuelan law, and court orders. See ¶¶ 16–35. Petitioner’s right to determine the Child’s place

of residence constitutes his right of custody under the Convention and Supreme Court precedent.

Convention, Art. 5 (defining right of custody as “includ[ing] rights relating to the care of the person

of the child and, in particular, the right to determine the child’s place of residence.”); See Abbott,

560 U.S. 1 (finding that if a non-custodial parent has the right to determine the child’s place of

residence in the parent’s respective State, then that parent has a right of custody as required by the

Convention and may seek a return remedy, under the Convention, as implemented by ICARA.)

               Respondent violated the Third Civil Court’s order in the Travel Authorization when

she did not return with the Child on August 14, 2018 back to Venezuela. See ¶¶ 22–25, 32.

Likewise, she disobeyed the Third Civil Court by not appearing before it the week after her

scheduled return. See id. Respondent’s actions blatantly violated the Parties’ custody agreement

and the Venezuelan court order, which required Respondent to “notify previously and in advance

to [Mr. Rodriguez] in case she decides to change her residence, for the purposes that [Mr.

Rodriguez] may fully exercise [his] rights and duties in relation to his daughter.” See Exhibit F at

6. Respondent has never provided Mr. Rodriguez with any such notification. Even if she had,

Petitioner never consented or acquiesced to the Child living in Houston, Texas, and therefore,

Respondent is violating Petitioner’s right of custody by retaining the Child in Houston.

               Respondent has furthermore robbed Petitioner of his right to parent his child under

Venezuelan law. As set forth above, under Article 359 of the Venezuelan Organic Law for the

Protection of Children and Adolescents, both parents “who exercise parental custody have a



                                                  17
     Case 4:20-cv-01700 Document 1 Filed on 05/14/20 in TXSD Page 18 of 26




shared, equal and inalienable duty to exercise the Parenting Responsibility of their sons and

daughters.” Exhibit G at 3. This right was explicitly recognized in the Parties’ custody agreement,

as entered by the Venezuelan court. Exhibit F at 6. Therefore, the Child’s wrongful removal to

Houston, Texas violated Petitioner’s right of custody under Venezuelan law—a fact that has been

confirmed by the numerous Venezuelan court orders.

               3.      Petitioner was actually exercising his custody rights and, but for
                       Respondent’s removal and retention of the Child, Petitioner would
                       have continued to exercise those rights.

               Petitioner incorporates here Paragraphs 13–37 set forth above. At the time of the

Child’s wrongful removal from Venezuela, Petitioner was actually exercising his custody rights

and, but for Respondent’s removal and retention of the Child, Petitioner would have continued to

exercise those rights. As set forth above in Paragraphs 16–26, before the wrongful removal,

Petitioner spent as much time with his daughter as allowed by the custody agreement,

notwithstanding Respondent’s interference. Mr. Rodriguez was also diligent and committed to

maintaining his close relationship with the Child, and complied with his financial obligations under

the custody agreement. Even after the Child’s abduction, Petitioner has continued to exercise his

parental right by seeking the Child’s return through Venezuelan courts and now through the Hague

Convention application process. To this day, Petitioner continues to make all of the payments

required by the custody agreement, including child support and tuition.

               For the foregoing reasons, Petitioner has satisfied all three elements to establish the

prima facie case, and therefore, a return remedy is warranted in this case.

       B.      To Ensure the Prompt Return of the Child, Applicable Law Requires
               Expeditious Proceedings and a Decision on the Petition Within Six Weeks.

               Congress has implemented ICARA to ensure quick and decisive action in cases of

international abduction per the Convention. 22 U.S.C. § 9001(a)(4). The aim of these laws is the




                                                 18
     Case 4:20-cv-01700 Document 1 Filed on 05/14/20 in TXSD Page 19 of 26




“prompt return of children who have been wrongfully removed or retained.” Id. This is because

“[p]rompt resolution of international child abduction cases is essential to safeguarding the best

interests of the child and upholding the core spirit of the Convention.” Hernandez v. Garcia Pena,

820 F.3d 782, 790 n. 7 (5th Cir. 2016) (citing Chafin v. Chafin, 568 U.S. 165, 179 (2013))

(“[W]hether at the district or appellate court level, courts can and should take steps to decide these

cases as expeditiously as possible, for the sake of the children who find themselves in such an

unfortunate situation.”). Additionally, the Convention instructs Contracting States to “use the most

expeditious proceeding available” and courts to “act expeditiously in proceedings for the return of

the [child].” Convention, Art. 2, 11.

               The Supreme Court has instructed district courts to “take steps to decide these cases

as expeditiously as possible,” Chafin, 568 U.S. at 179, in part because the Convention states that

a petition for return of an abducted child shall be determined expeditiously, preferably “within six

weeks from the date of commencement of proceedings.” Convention, Art. 11 (emphasis added).

The Convention permits Mr. Rodriguez or the Venezuelan Central Authority of the Requesting

State to seek an explanation of “reasons for the delay” if the judicial or administrative authority in

the Requested State has not reached a decision within six weeks from the date proceedings

commenced. Id.

               The Convention therefore gives this United States District Court broad discretion

to expedite Convention cases. See Convention, Art. 11; Sanchez v. R.G.L., 761 F.3d 495, 500 (5th

Cir. 2014) (“Because Hague Convention petitions are intended to be addressed expeditiously, the

district court held an evidentiary hearing one month after [Petitioner] filed her suit.”).




                                                  19
      Case 4:20-cv-01700 Document 1 Filed on 05/14/20 in TXSD Page 20 of 26




IV.    TEMPORARY RESTRAINING ORDER

                 Petitioner incorporates all the previous paragraphs as if alleged herein.

                 Petitioner seeks an immediate temporary restraining order under Federal Rule of

Civil Procedure 65(b) to prevent the removal of the Child from this Court’s jurisdiction. Such an

Order is consistent with ICARA, which empowers United States District Courts to take any

appropriate measures “to prevent the child’s further removal or concealment before the final

disposition of the petition.” 22 U.S.C. § 9004(a).

                 Courts often grant temporary restraining orders in Hague Convention where the

removing parent has already defied court orders by wrongfully retaining the child in a foreign

country because they are considered a flight risk. See Ortiz v. Cantu, No. 4:09-cv-02913 at Doc. 8

(S.D. Tex. Dec. 7, 2009); Garcia v. Contreras, No. 3:13-cv-2609, 2013 WL 12100779 (N.D. Tex.

Jul. 12, 2013); Jaimes Sierra v. Tapasco, No. 4:15-cv-00640, 2016 WL 5402933 (S.D. Tex. Sept.

28, 2016). Given that Respondent has already defied Venezuelan court orders with respect to her

wrongful removal of the Child, Respondent poses a significant flight risk and therefore the

temporary restraining order is necessary to preserve the status quo, protect the Petitioner’s rights

under the Convention and ICARA; and prevent irreparable harm to Petitioner.

       A.        Petitioner Satisfies the Four Elements Required to Obtain a Temporary
                 Restraining Order.

                 Petitioner must prove four elements to obtain a temporary restraining order. See

Clark v. Prichard, 812 F.2d 991, 993 (5th Cir. 1987). In this case, Petitioner satisfies each of the

four elements.

                 First, Petitioner is substantially likely to ultimately prevail on the merits. Mr.

Rodriguez will likely succeed on the merits of this Petition because, as detailed above, (1) the

Child was a habitual resident of Venezuela prior to her wrongful removal, (2) Mr. Rodriguez had




                                                  20
     Case 4:20-cv-01700 Document 1 Filed on 05/14/20 in TXSD Page 21 of 26




custodial rights under Venezuelan law, and (3) Mr. Rodriguez was actually exercising those

custodial rights at the time of the Child’s removal. See supra Section III(A).

               Second, Petitioner will suffer irreparable injury unless equitable relief is granted.

Unless this Court grants the temporary restraining order, Respondent is likely to once again flee

with the Child, as she previously did when she wrongfully removed and retained the Child away

from her habitual residence in Venezuela to Houston. If Respondent flees with the Child, Mr.

Rodriguez will lose his right under the Hague Convention and its implementing legislation ICARA

for the prompt return of his child. In addition, it will be difficult, if not impossible to locate

Respondent and the Child before the Child turns 16 in January 2021. This means that Mr.

Rodriguez will also lose his right under the Hague Convention and ICARA—which only apply to

children under 16 years of age—to petition a court seeking the return of his daughter.

               Third, the threatened injury to Petitioner outweighs any damage an injunction may

cause the Respondent. As demonstrated above, a temporary restraining order is required in this

case because Respondent is a significant flight risk. If she flees this Court’s jurisdiction, Mr.

Rodriguez will lose his right to the prompt return of his child and may also lose his right to proceed

under the Hague Convention. Mr. Rodriguez merely seeks the status quo prior to the wrongful

abduction: the ability to exercise his right of custody in Venezuela, the Child’s habitual residence.

In contrast, granting the requested relief merely prevents Respondent from leaving this Court’s

jurisdiction for a short period of time. See Ortiz v. Cantu, No. 4:09-cv-02913 at Doc. 8 (S.D. Tex.

Dec. 7, 2009) (interpreting the Hague Convention and ICARA to hold that the harm to a father of

potentially never seeing his daughter again due to the risk of the mother fleeing the jurisdiction

outweighed the harm caused to mother by taking temporary custody of the child pending the

resolution of the merits).




                                                 21
     Case 4:20-cv-01700 Document 1 Filed on 05/14/20 in TXSD Page 22 of 26




               Fourth, granting the preliminary injunction is not adverse to the public interest. The

relief Mr. Rodriguez seeks is authorized under the Hague Convention, and consistent with federal

and state law implementing the Convention. Indeed, this lawsuit was referred to Mr. Rodriguez’s

counsel by the United States Department of State which facilitates the proper implementation of

the Hague Convention in the United States. Invoking United States law as such cannot be adverse

to the public interest. See Garcia v. Contreras, No. 3:13-cv-2609, 2013 WL 12100779 at 2 (N.D.

Tex. Jul. 12, 2013) (interpreting the Hague Convention and holding that granting a temporary

restraining order is not adverse to the public interest).

       B.      The Security or Bond Requirement Should Not Apply Here or Should be
               Nominal.

               Federal Rule of Civil Procedure 65(c) provides that a temporary restraining order

may be issued “only if the movant gives security in an amount that the court considers proper…”

Fed. R. Civ. P. 65(c). ICARA empowers this Court to “take or cause to be taken measures under

Federal or state law, as appropriate, to protect the well-being of the child involved or to prevent

the child’s further removal or concealment before the final disposition of the petition.” 22 U.S.C.

§ 9004(a). In granting this broad power, ICARA makes no reference to any security or bond

requirement. Courts have previously waived the security requirement outright in Hague

Convention cases. See Alanis v. Reyes, No. 3:16-cv-00268-GHD-RP, 2017 U.S. Dist. LEXIS 3141

(N.D. Miss. Jan. 9, 2017).

               Alternatively, Petitioner respectfully submits that given the circumstances of this

case, the proper bond required, if any, should be nominal. In Morgan v. Morgan, the district court

recognized the unique circumstances for temporary restraining orders in Hague Convention cases

and required that only a nominal bond be posted. 289 F. Supp.2d 1067, 1070 (N.D. Iowa 2003).




                                                  22
       Case 4:20-cv-01700 Document 1 Filed on 05/14/20 in TXSD Page 23 of 26




V.      CONSLIDATE EXPEDITED PRELIMINARY INJUNCTION HEARING WITH
        TRIAL ON THE MERITS

                 Petitioner seeks an expedited preliminary injunction hearing pursuant to Federal

Rule of Civil Procedure 65(b)(3). Petitioner requests that this Court consolidate this preliminary

injunction hearing with the trial on the merits of the Verified Complaint pursuant to Federal Rule

of Civil Procedure 65(a)(2).

VI.     ATTORNEYS’ FEES AND COSTS (22 U.S.C. § 9007)

                 To date, Petitioner has incurred attorneys’ fees and costs as a result of the wrongful

retention of the Child by Respondent. Petitioner respectfully requests that this Court award him all

costs and fees, including transportation costs, incurred to date as required by 22 U.S.C. § 9007.

VII.    NOTICE OF HEARING (22 U.S.C. § 9003)

                 Pursuant to 22 U.S.C. § 9003(c), Respondent shall be given notice of these

proceedings in accordance with the laws governing notice in interstate child custody proceedings.

VIII. RELIEF REQUESTED

                 Petitioner therefore respectfully asks this Court to:

                 (a)    Enter a final judgment in Petitioner’s favor establishing that the Child shall

        be returned to Venezuela, where an appropriate custody determination can be made by a

        Venezuelan court under Venezuelan law;

                 (b)    Grant the Petitioner an immediate hearing on the temporary restraining

        order;

                 (c)    Grant Petitioner’s temporary restraining order under Federal Rule of Civil

        Procedure 65(b) prohibiting the removal of the Child from this jurisdiction;

                 (d)    Order that the security or bond requirement for the temporary restraining

        order either not apply here or that the amount required be nominal;




                                                   23
Case 4:20-cv-01700 Document 1 Filed on 05/14/20 in TXSD Page 24 of 26




        (e)     Schedule an expedited preliminary injunction hearing to determine that the

 temporary restraining order should be extended pending the determination of the merits of

 the Verified Complaint;

        (f)     Order the Respondent to tender her and the Child’s passports and visas to

 the Court for the duration of this proceeding at the time she is served with this action;

        (g)     Schedule an expedited hearing on the merits of the Verified Complaint;

        (h)     Pursuant to Federal Rule of Civil Procedure 65(a)(2), issue an Order that

 the hearing on the merits of the Verified Complaint be advanced and consolidated with the

 preliminary injunction hearing;

        (i)     Enter an Order requiring that Respondent pay Petitioner’s expenses and

 costs, including transportation costs, under 22 U.S.C. § 9007, such expenses and costs to

 be resolved via post-judgment motion; and

        (j)     Any such further relief as may be just and appropriate under the

 circumstances of this case.




                                          24
    Case 4:20-cv-01700 Document 1 Filed on 05/14/20 in TXSD Page 25 of 26




Dated: May 14, 2020                      Respectfully submitted,

                                         By: /s/ Paula W. Hinton
                                             Paula W. Hinton
                                             Texas State Bar No. 09710300
                                             S.D. Adm. No. 6283
                                             WINSTON & STRAWN LLP
                                             800 Capitol St., Suite 2400
                                             Houston, TX 77002
                                             Telephone: (713) 651-2600
                                             Facsimile: (713) 651-2700
                                             Email: phinton@winston.com

                                                Attorney-in-Charge for Petitioner
                                                Adrian Rodriguez Zaoral
OF COUNSEL:

M. Imad Khan
Texas State Bar No. 24079736
S.D. Adm. No. 1419011
WINSTON & STRAWN LLP
800 Capitol St., Suite 2400
Houston, TX 77002
Telephone: (713) 651-2600
Facsimile: (713) 651-2700
Email: ikhan@winston.com

Rachel A. Busch (Pro Hac Vice Pending)
CA Bar 327939
Yarden Z. Kakon (Pro Hac Vice Pending)
CA Bar 328800
WINSTON & STRAWN LLP
101 California Street, 35th Floor
San Francisco, CA 94111
Telephone: (415) 591-1000
Facsimile: (415) 591-1400
Email: rbusch@winston.com
Email: ykakon@winston.com


Attorneys for Petitioner
Adrian Zaoral Rodriguez




                                           25
Case 4:20-cv-01700 Document 1 Filed on 05/14/20 in TXSD Page 26 of 26
